EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with attorney Ralph Locher on 05/18/2021.
The application has been amended as follows: 
In claim 19, line 18, the term - - a plurality - - has been inserted before the term “of up to six legs”.
In claim 19, line 18, the term - - and which are connected to a second base - - has been inserted after the term “said first base”.
In claim 19, line 19, the term - - each of - - has been inserted before the term “said legs”.
In claim 19, line 19, the term “and which are connected to a second base” has been deleted.
In claim 19, lines 21-22, the term “a movement” has been changed to - - movement - -.
In claim 19, line 22, the term “an” has been changed to - - the - -.
In claim 19, line 22, the term “direction” has been changed to - - directions - -.
In claim 19, line 22, the term “a Z axis” has been changed to - - the Z direction - -.
In claim 19, line 22, the term “and/or havinq” has been changed to - - and capable of executing rotary movement about - -.
In claim 31, line 4, the term “a movement in X and Y” has been changed to - - movements in X and Y - -.
In claim 31, line 4, the term “direction” has been changed to - - directions - -.
In claim 36, line 4, the term - - and - - has been inserted before the term “combinations”.
In claim 38, line 6, the second occurrence of the term “using” has been deleted.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745